Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 1-6 are allowed because none of the prior art references of record teaches a liquid ejection device comprising a liquid supply unit that includes a pressure chamber capable of storing the liquid; an exhaust valve configured to release or close the pressure chamber to or from outside air; a liquid passage including a first supply passage allowing communication between a liquid storage container and the pressure chamber, a second supply passage allowing communication between an upstream side of the common passage and the pressure chamber, a return passage allowing communication between a downstream side of the common passage and the pressure chamber, and a short-circuit passage configured to short-circuit the second supply passage and the return passage, one end of the short-circuit passage being connected to the return passage to form a first branch portion and the other end being connected to the second supply passage to form a second branch portion; valve bodies including a first valve body configured to open and close the first supply passage, a second valve body configured to open and close the second supply passage on a side closer to the common passage than the second branch portion, a third valve body configured to open and close the return passage on a side closer to the pressure chamber than the first branch portion and a fourth valve body configured to open and close the short-circuit passage; a pump mechanism capable of feeding the liquid to the second supply passage; and a controller configured to control operations of the valve bodies and the pump mechanism, and the controller executes: an ejection control for supplying the liquid from the pressure chamber to the liquid ejection head through the second supply passage by closing the third and fourth valve bodies while opening the first and second valve bodies, and setting the pump mechanism in a non-operative state with the exhaust valve closed; a first circulation control for circulating the liquid through the second supply passage, the common passage and the return passage by opening the second and third valve bodies while closing the first and fourth valve bodies, and operating the pump mechanism with the exhaust valve closed; and a second circulation control for circulating the liquid through the second supply passage, the short-circuit passage and the return passage by closing the second valve body while opening the first,  in the combination as claimed. 

          Claim 7 is allowed because none of the prior art references of record teaches a liquid ejection device comprising a liquid supply unit that includes a pressure chamber capable of storing the liquid; an exhaust valve configured to release or close the pressure chamber to or from outside air; a liquid passage including a first supply passage allowing communication between a liquid storage container and the pressure chamber, a second supply passage allowing communication between an upstream side of the common passage and the pressure chamber, a return passage allowing communication between a downstream side of the common passage and the pressure chamber, and a short-circuit passage configured to short-circuit the second supply passage and the return passage, one end of the short-circuit passage being connected to the return passage to form a first branch portion and the other end being connected to the second supply passage to form a second branch portion; valve bodies including a first valve body configured to open and close the first supply passage, a second valve body configured to open and close the second supply passage on a side closer to the common passage than the second branch portion, a third valve body configured to open and close the return passage on a side closer to the liquid ejection head than the first branch portion and a fourth valve body configured to open and close the short-circuit passage; a pump mechanism capable of feeding the liquid to the second supply passage; and a controller configured to control operations of the valve bodies and the pump mechanism, and the controller executes: an ejection control for supplying the liquid from the pressure chamber to the liquid ejection head through the second supply passage by closing the third valve body while opening the first and second valve bodies, and setting the pump mechanism in a non-operative state with the exhaust valve closed; a first circulation control for circulating the liquid through the second supply passage, the common passage and the return passage by opening the second and third valve bodies while closing the first and fourth valve bodies, and operating the pump mechanism with the exhaust valve closed; and a second circulation control for circulating the liquid through the second supply passage, the short-circuit passage and the return passage by closing the second valve body while opening the first and fourth valve bodies, and operating the pump mechanism with the exhaust valve opened in the combination as claimed. 
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,231,424; US Pat. 7,661,798; US Pat. 7,950,786; US Pat. 8,616,689; US Pat. 8,974,018; US Pub. 2010/0079562; US Pub. 2015/0165784) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853